Title: To George Washington from James Rumsey, 29 March 1786
From: Rumsey, James
To: Washington, George



Dr General.
Great falls March 29th 1786

This will be handed to you by Mr Brindley, we have had the pleasure of his, and Mr Harris’s Company Since yesterday, and they Boath approve of what is Done and proposed Here.
On Sunday Evening the 26th of this Inst. I Receivd your fovor of the 20th Respecting The Conduct of the people working here, It Distress me that you had Accation to Write on Such a Subject. what follows is as near what has hapened Since I Came Down as I am Able to Relate.
On my way Down I heared great Complaints Against the people of the falls, But as Such Complaints has been freequent when no outrages Has bee Cammited, I thought But Little of them, I was But a Short time at the falls before I Set Out for alexandria, and Mr Stuart with me for Baltimore During which time they Behaved themselves Very well, On my Return from alexandria to This place the Complaints that was made to me was Shocking, that no person Could Come on their Lawfull Buisness But what got Abused, and that Officers of Justice durst not go on the ground to Execute their Office—In Consequence of these Complaints I Immediately Set up adertisments Leting the Neighbours know that they Should be treated well when they Came to the place, and the Officers that they Should be protected In the Execution of their office, for which I pledged myself to them[.] notwithstanding these advertisements, The

Officer that had Mr Jacksons warrants Summined fifty men to Come here on monday Last to aid and assist him, This Expedetion was Intended private which was the Reason your Letter was not Handed to me Sooner, But I was Luckey enough to Meet with Mr Stanhope at Mr Wheelers on Sunday and he Informed me of it and where they ware To meet I Sett out on monday and met them, all Armed, within a mile of the falls. I beged them to Stop, Expostulated withem for Sum time, and gave them Every ashorance in my power that if they would Stop I would take the officer alone and Bring any men they would name they at first agreed to it But Soon Changed their minds and the most of them moved on again I Beged them to Listen to me and more Expressed my Desire to Convince them that the men was Under good Diciplin, and at Lenth By the Exertions of Mr Stanhope & Mr Gunnel I Carryed my point So far that they the Justises and the officer was to go with me to the works while the Rest was To go to the Buildings where I was to perade the Hole of the men, I had preveous to my Seting out Let the men know that an officer was to Be with them that Day to take a number of them, and I Charged them to Behave well—when we Came on the works, they accordingly Did, I ordered them all To the House and made them form in a Line untill the officer Called out what he wanted, all this was Done without a murmer, the number taken was About Sixteen they ware then Caryed off and put upon tryal which I attended and Mr Stuart Returned Before it was Over, The Hole of Mr Jacksons afair amounted to this, that his Son was In Company with a number of them at a Mr Conns that they threatened Sumbodey Very hard that he beleived It to be him, that he Borrowed a horse and rode home for his gun and Returned Shortly with it and presented it and Swore that he would kill The first man that afended him, on which they ⟨to⟩ok after him, and Doged him Sum time, and finaly ⟨th⟩at he made his Excape, the men was Sentenced to have Sum Lashes, that Mr Stanhope, Coleman, and Gunnel, prevailed with mr Jackson after the Judgment was passed to Remit the Hole punishement which he Did with a great Deal of Reluctance There was tow Servants got five Lashes apeace for Sum offence to a woman that Lives at Mrs Bauguses, I Shall Endeavor, and I make no Doubt But the men Can Be kept in good order

I am Sir With Sincere Regard your most Obt and Very Hbl. Servt

James Rumsey

